Citation Nr: 1535030	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-20 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Veteran asserts that his tinnitus had its onset in service.  Specifically, he reports tinnitus started at Hickam Air Force Base in Hawaii in 1970.  In a March 2011 statement, he indicated that he began having a permanent high-pitched buzzing in both ears after his 5th or 6th flight in 1970.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Service treatment records are silent as to any complaints or findings of tinnitus.  However, service personnel records show the Veteran served as a Loadmaster while on active duty, and his military duties involved supervising loading and offloading of aircraft, pre-planning cargo and passenger loads, computing aircraft weight and balance forms, computing jettison, planning for emergency operations, and acting as drop master during tactical operations.  The Veteran flew over 350 hours including 8 combat support missions into the Southeast Asia during the period of October 1970 to February 1971.

The record reflects that the Veteran was seen for an initial audiometric evaluation per consultation request in February 2011.  He reported hearing loss began over 20 years ago and was gradual in nature.  He also reported that he served in the Air Force for 2 years and was exposed to excessive noise due to his placement as a Loadmaster for C-141s.  He stated following the military service, he held a variety of jobs including construction work.  It was noted that the Veteran denied tinnitus, otalgia, ear infections, known ototoxic medications and prior use of hearing aids.  However, a May 2011 addendum stated that the Veteran complained of tinnitus in ears since the 1970s.

The Veteran underwent a VA audiology examination in March 2011.  He currently complained of constant tinnitus and reported onset after his 5th or 6th flight in the military.  He reported a history of military noise exposure from as a C-140 Loadmaster and occupational noise exposure from construction.  The examiner opined that "the tinnitus is less likely as not caused by or a result of military noise exposure or his military occupational specialty."  In reaching this conclusion, the examiner noted service medical records showed hearing thresholds within normal limits at both enlistment and separation, with no significant threshold shifts during service.  The examiner further noted there was no evidence contemporary with service showing a complaint/diagnosis of tinnitus. 

The Veteran was provided another VA audiology examination in August 2011.  The examiner indicated that the claims file was reviewed.  The Veteran denied occupational or recreational noise exposure as a civilian.  He stated that following military service, he worked in construction clean-up for less than one year before becoming a laboratory technician, and then an asbestos supervisor.  He reported noticeable hearing loss that began over 20 years ago and bilateral high-pitched sound that he noticed when it was quiet.  He complained of tinnitus that started in 1970.  The Veteran currently complained of constant tinnitus and reported onset after his 5th or 6th flight in the military.  He reported a history of military noise exposure from as a C-140 Loadmaster and occupational noise exposure from construction.  The examiner opined that due to the Veteran's documented normal hearing at the time of discharge, his tinnitus was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   

In this case, the competent evidence of record shows current complaints of tinnitus.  However, the March 2011 and August 2011 VA examiners provided an opinion that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure.  However, the examiners provided a negative nexus opinion because the Veteran's hearing was within normal limits during service and that tinnitus was not documented in service.  In this regard, the Board finds that the examiners did not provide sufficient rationale for this opinion.  See Buchanan v. Nicholson, 451 F. 3d. 1131, 1336-37 (the Board may not reject a veteran's competent lay evidence regarding symptoms regarding matters, within his personal knowledge and experience, based solely upon the fact that the record fails to contain corroborating evidence.)

The examiner did not address the Veteran's lay statements as to the onset of his tinnitus or the circumstances surrounding his in-service and post-service noise exposure.  Although the February 2011 VA audiology consultation report noted that the Veteran denied tinnitus, a May 2011 addendum later stated that the Veteran complained of tinnitus in his ears since the 1970s.  In a written statement dated in May 2011, which has been accepted in lieu of VA Form 9 (Appeal to the Board), the Veteran clarified that he did not deny current tinnitus, and that tinnitus was not discussed during the February 2011 VA audiology consultation session.  The Veteran has also reported that he believed tinnitus was normal for flight crew members but recently discovered that tinnitus was from lack of hearing protection when he was exposed to noise from aircrafts while loading and unloading them and that he did not seek treatment because he did not know what it was other than the ringing and buzzing was annoying.

Thus, the Board finds the March 2011 and August 2011 VA examiners' opinion inadequate on which to base a decision.  Barr, 21 Vet. App. at 311-12 (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one").

Concerning this, the Board notes that it would have been helpful had the March 2011 and August 2011 VA examiners brought their expertise to bare in this manner regarding medically known or theoretical causes of tinnitus in determining the likelihood that current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Moreover, it would have been helpful had the examiners explained the relationship between hearing loss and tinnitus since the examiner indicated that it was unlikely that tinnitus was due to noise exposure in service because the Veteran had normal hearing tests in service.

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is consistent with the circumstances of his service, including noise exposure, and therefore, is credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus now.

In this regard, the Veteran has reported that he first noticed his tinnitus since service and also contends that it is a result of military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  His testimony is consistent with evidence showing extensive noise exposure in service.  In this regard, the Board concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service as a Loadmaster while in the Air Force, with over 350 hours of flight time, including at least 8 combat support missions to Vietnam.  38 U.S.C.A. § 1154(a) (West 2002).  The Board further finds the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, i.e., believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


